Citation Nr: 1043914	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-14 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for chronic sinus 
infections.

2.  Entitlement to service connection for tinnitus, to include as 
due to herbicide exposure and as a residual of chronic ear 
infections.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for digestive problems.

6.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.

7.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.

8.  Entitlement to service connection for spots on the lung, to 
include as due to herbicide exposure and asbestos exposure.

9.  Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and depression 
with mood swings.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  
He is a recipient of the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  Following a May 2008 Travel Board hearing, 
the Board remanded this case in August 2008.  

At the time of the August 2008 remand, the claims for service 
connection for tinnitus, prostate cancer, a skin disorder, and 
spots on the lung were subject to a stay imposed as a result of 
the decision of the United States Court of Appeals for Veterans 
Claims (Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006), 
which addressed service connection claims concerning herbicide 
exposure in which the only evidence of exposure was the receipt 
of the Vietnam Service Medal or service on a vessel off the shore 
of Vietnam.  In May 2008, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) issued its decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), reversing the Court. 
The Supreme Court then denied the petition for a writ of 
certiorari in January 2009.  Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).  Accordingly, the stay is no longer in effect, and the 
claims will be addressed in this decision.

In view of the facts of this case, the Board will address the 
Veteran's claim for service connection for bilateral hearing loss 
as two separate claims, concerning left ear and right ear hearing 
loss.

The claims for service connection for digestive problems, 
prostate cancer, a skin disorder, spots on the lung, and 
depression with mood swings are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's sinusitis has been shown by competent evidence 
to be etiologically related to service.

2.  The Veteran's tinnitus has been shown by competent evidence 
to be etiologically related to service.

3.  The Veteran's left ear hearing loss disability has been shown 
by competent evidence to be etiologically related to service.

4.  The Veteran does not currently have a right ear hearing loss 
disability.


CONCLUSIONS OF LAW

1.  Chronic sinus infections were incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2010).

3.  Left ear hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

4.  Right ear hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including such organic neurological disorders 
as sensorineural hearing loss, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

II.  Chronic sinus infections

During service, the Veteran was treated for upper respiratory 
infections in November 1969 and June 1970 and for headaches in 
December 1969.  Post-service treatment records show that he was 
treated for chronic vasomotor rhinitis in August 1996 and 
underwent a nasal polypectomy and endoscopic sinus surgery in 
September 1996, with a large number of polyps removed.  

The Veteran underwent a VA upper respiratory examination in 
January 2010, with an examiner who reviewed the Veteran's claims 
file.  This examiner noted the Veteran's in-service respiratory 
treatment and, based upon the examination findings, rendered a 
diagnosis of chronic intermittent sinusitis that was at least as 
likely as not demonstrated during active duty service.  The 
examiner's rationale was that the Veteran had multiple visits for 
upper respiratory infections and nasal congestion which 
clinically were as likely as not an episode of acute sinusitis.

Given this favorable nexus opinion, the Veteran's in-service 
treatment, and his consistent lay testimony as to sinus problems 
since service, the Board finds that the evidence supports service 
connection for chronic sinus infections, diagnosed as chronic 
intermittent sinusitis.  The claim is thus granted in full.

As a concluding matter, the Board notes that this claim was 
recertified to the Board but was not listed in a May 2010 
Supplemental Statement of the Case.  It is unclear as to whether 
service connection has already been granted by the agency of 
original jurisdiction.  In any event, this decision ensures the 
grant of service connection for chronic sinus infections, 
diagnosed as chronic intermittent sinusitis, to the Veteran.

III.  Tinnitus

In this case, as indicated in his February 2005 application, the 
Veteran has reported tinnitus since separation from service.  
These lay contentions as to tinnitus represent competent 
evidence.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  The Board further notes that the Veteran was treated for 
pain in his ears in June 1970, during service.  Moreover, the VA 
examiner who conducted the February 2010 audiological examination 
concluded that it was at least as likely as not that tinnitus was 
caused by service, based upon a review of the records and 
evidence provided by the Veteran.  

The weight of the competent evidence of record accordingly 
supports the Veteran's claim for service connection for tinnitus.  
Moreover, given that service connection for tinnitus is being 
granted on a direct service connection basis, the Board need not 
further address the Veteran's contentions as to tinnitus as due 
to Agent Orange exposure.

IV.  Left and right ear hearing loss

Before service connection may be granted for hearing loss, that 
loss must be of a particular level of severity.  For purposes of 
applying the laws administered by the VA, hearing impairment will 
be considered a disability when the thresholds for any of the 
frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; the thresholds at three of these 
frequencies are 26 or greater; or speech recognition scores using 
the Maryland CNC speech recognition test are less than 
94 percent.  38 C.F.R. § 3.385.

In reviewing the Veteran's service treatment records, the Board 
notes that the reports of the July 1968 enlistment examination, a 
March 1969 annual examination, and the July 1971 separation 
examination contain no audiometric findings, although whispered 
voice testing was shown to be 15/15 bilaterally at all times.    

The only post-service audiological evidence is the report of the 
February 2010 VA audiological examination, which revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
15
15
15
20
25

Speech audiometry testing revealed speech recognition ability of 
94 percent in the right ear and 92 percent in the left ear.  The 
examiner provided the opinion that it was at least as likely as 
not that hearing loss was caused by service, based upon a review 
of the records and evidence provided by the Veteran.  

The February 2010 examination opinion constitutes competent 
evidence to support the Veteran's claim for service connection 
for left ear hearing loss, as the speech recognition score of 92 
meets the criteria for a "disability" under 38 C.F.R. § 3.385.  
Despite the favorable nexus opinion, the Board must point out 
that those same criteria have not been met for the right ear.  
There were no pure tone thresholds in excess of 20 decibels on 
the right, and 38 C.F.R. § 3.385 requires a speech recognition 
score less than 94 to constitute a hearing loss disability.

The Board has considered whether the Veteran's lay contentions as 
to hearing loss since service constitute competent evidence in 
support of his right ear hearing loss claim.  The Veteran is 
certainly competent to observe that he has experienced hearing 
loss during a specified period.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  He has not, however, been shown to be competent 
to ascertain whether certain audiological testing thresholds, 
namely those listed in 38 C.F.R. § 3.385, have been met.  
Accordingly, the Board must conclude that the Veteran's lay 
contentions do not constitute competent evidence as to a 
diagnosis or etiology.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007).  The Board is aware that the Veteran's lay 
contentions have been consistent and does not question his 
credibility on this matter, but such contentions must be both 
credible and competent to be accorded probative value.  

Overall, the evidence of record supports the claim for service 
connection for left ear hearing loss, but the preponderance of 
such evidence is against the claim for service connection for 
right ear hearing loss.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b).

V.  Duties to notify and assist

As the Veteran's claims for service connection for sinusitis, 
tinnitus, and left ear hearing loss have been granted, this 
section will only address the claim for service connection for 
right ear hearing loss.

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in May 2005.  During the 
May 2008 hearing, the undersigned Veterans Law Judge discussed 
the question of the etiology of the hearing loss and the 
significance of audiological tests in support of the Veteran's 
claim, thus addressing both the elements of the claim and the 
type of evidence needed to support it.  See Bryant v. Shinseki, 
23 Vet. App. 488 (2010).  In October 2008, the Veteran was 
notified of VA's practices in assigning disability evaluations 
and effective dates for those evaluations.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The hearing loss claim 
was most recently readjudicated in May 2010.  This course of 
corrective action ensures that any initial errors of notification 
have not been prejudicial to the Veteran.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  In this regard, the 
Board is aware that an October 2009 submission indicates 
treatment for the "ears" at the Portland Clinic in Portland, 
Oregon, but the Veteran did not indicate specifically that this 
treatment was for hearing loss, as opposed to tinnitus or another 
ear disorder.  Indeed, during his May 2008 hearing, he testified 
that the treatment concerned his tinnitus.   As such, no efforts 
need to be made to obtain corresponding records of such 
treatment.  Additionally, the Veteran was afforded a VA 
examination in January 2010 that was fully adequate for the 
purpose of ascertaining the nature and etiology of the claimed 
right ear hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Finally, insofar as the AMC issued a notice letter to the 
Veteran, obtained VA treatment records, and afforded the Veteran 
a VA audiological examination, all pertinent development 
addressed in the August 2008 remand has been accomplished in 
full.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for chronic sinus infections, 
diagnosed as chronic intermittent sinusitis, is granted.

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for left ear hearing loss is 
granted.

Entitlement to service connection for right ear hearing loss is 
granted.


REMAND

In the August 2008 remand, the Board requested a search for 
records from the Portland Clinic.  In a release form (also 
containing information about VA treatment) and an accompanying 
statement from October 2009, the Veteran cited to treatment from 
the Portland Clinic for disabilities including digestive 
problems, prostate cancer, skin cancer, and posttraumatic stress 
disorder (PTSD).  The AMC did not, however, follow up on this 
submission at all.  Further efforts in this regard are thus 
needed to ensure compliance with the Board's remand instructions.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

The claims concerning claimed skin and lung disorders were 
previously subject to the Haas stay, and the Board finds that a 
VA examination addressing the nature and etiology of both claims 
is "necessary" under 38 C.F.R. § 3.159(c)(4).  As to the skin 
disorder, the service treatment records show treatment for 
folliculitis in November 1969, and the Veteran has asserted that 
he has had a chronic skin disorder since service.  As to spots on 
the lungs, a May 2008 private treatment record indicates that the 
Veteran had a spot on one of the lungs, most likely encapsulated 
asbestos from his exposure to asbestos in the Navy.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

As the Veteran has claimed prostate cancer, a skin disorder, and 
a spot on the lung as due to herbicide exposure in Vietnam, a 
central question for the Board is whether he served in Vietnam 
during the Vietnam era.  He has contended that his ship, the 
"Tolovana," stopped in Vietnam and has requested that VA obtain 
both the ship's log and "Morning Reports" to support his claim.  
To date, the RO's research on this matter appears to consist only 
of a March 2006 internet printout concerning the history of the 
"Tolovana."  Accordingly, the Board requests that the service 
department be contacted for the log of the "Tolovana" and for 
any available "Morning Reports."

The Veteran's claim for service connection for depression 
requires additional development for two reasons.  First, his 
January 2010 VA psychiatric examination contains an opinion that 
there did not appear to be a causal link between his episodes of 
depression and "his service in Vietnam," but the examiner 
provided no rationale for this opinion, as requested in the 
Board's remand.  Second, the Board has recharacterized the issue 
as a psychiatric disorder claim, to include PTSD and depression 
with mood swings.  Although the claim filed in February 2005 and 
the August 2005 rating decision that is the subject of this 
appeal only identified the claimed psychiatric disability as 
"depression" and "mood swings," both the January 2010 VA 
examination report and an October 2009 submission by the Veteran 
indicate that he views his claim as including PTSD.  In this 
regard, the Board is mindful that, in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the Court noted that the Board should 
consider alternative current conditions within the scope of a 
PTSD claim.  The Board finds that similar consideration is 
warranted here, where the Veteran has applied for service 
connection for depression but is now seeking service connection 
for PTSD as well.  The Board has, therefore, recharacterized the 
issue on appeal.  As a consequence, 38 C.F.R. § 3.159(b) 
notification is required as to the PTSD portion of the claim.

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claim for service 
connection for a psychiatric disorder, 
to include PTSD and depression with 
mood swings.  This letter must inform the 
Veteran about the information and evidence 
that is necessary to substantiate the claim 
and provide notification of both the type 
of evidence that VA will seek to obtain and 
the type of evidence that is expected to be 
furnished by him.  The Veteran should also 
be notified of VA's practices in assigning 
disability evaluations and effective dates 
for those evaluations.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  After securing a signed release form, 
with full address information, all records 
of medical treatment from the Portland 
Clinic should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  If 
the search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

3.  Efforts should then be made to contact 
the service department and request both 
"Morning Reports" and the log of the 
"Tolovana" for the period from July 1969 
to July 1971.  All documentation obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If this 
search has negative results, documentation 
to that effect should be included in the 
claims file.

4.  Then, the Veteran should be afforded a 
VA medical examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed skin and lung 
disorders.  The examiner must review the 
claims file in conjunction with the 
examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed skin 
and lung disorders.  The examiner is also 
requested to offer an opinion as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that the 
diagnosed disorders are etiologically 
related to the Veteran's period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

5.  The Veteran should also be afforded a 
VA psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
psychiatric disorder.  The examiner must 
review the claims file in conjunction with 
the examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
multiaxial diagnosis corresponding to the 
claimed psychiatric disorder.  The examiner 
is also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that the diagnosed disorder is 
etiologically related to the Veteran's 
period of active service.  A complete 
rationale should be given for all opinions 
and conclusions expressed in a typewritten 
report.

6.  After completion of the above 
development, the Veteran's claims of 
entitlement to service connection for 
digestive problems, prostate cancer, a skin 
disorder, spots on the lung, and a 
psychiatric disorder including depression 
with mood swings should be readjudicated.  
If the determination of any of these claims 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


